        Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 1 of 18



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



MASSACHUSETTS GENERAL HOSPITAL
55 Fruit Street                              Civil Action No.
Boston, MA 02114,

BRIGHAM & WOMEN’S HOSPITAL
75 Francis Street
Boston, MA 02115,

FAULKNER HOSPITAL
1153 Centre Street
Boston, MA 02130

and

NORTH SHORE MEDICAL CENTER
81 Highland Avenue
Salem, MA 01970,

          Plaintiffs,

                  vs.

ALEX M. AZAR, as SECRETARY OF
THE UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES
200 Independence Avenue, S.W.
Washington, D.C. 20201

          Defendant.




                              COMPLAINT

         COMPLAINT FOR JUDICIAL REVIEW AND DECLARATORY
          AND INJUNCTIVE RELIEF UNDER THE MEDICARE ACT

                          NATURE OF ACTION




                                    1
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 2 of 18



       1.      This case concerns the proper calculation of the Medicare disproportionate share

hospital (“DSH”) payment. Specifically, the issue is whether patients who are eligible for

benefits under Part A of the Medicare Act but are enrolled in a Medicare Advantage plan under

Part C of the Medicare Act are nonetheless “‘entitled to benefits’ under Part A,” as that term is

used in 42 U.S.C. § 1395ww(d)(5)(F)(vi).

       2.      Under Section 1395ww(d)(5)(F)(vi), DSH payments are determined based on the

sum of two fractions. The first fraction, known as the “Medicaid fraction,” is the number of

inpatient days associated with patients eligible for Medicaid but not entitled to Medicare Part A

benefits divided by the hospital’s total number of inpatient days. The second fraction, known as

the “Medicare/SSI fraction,” is the number of inpatient hospital days associated with patients

entitled to benefits under Part A of the Medicare statute and also eligible for SSI, divided by the

number of inpatient hospital days associated with patients entitled to benefits under Part A.

       3.      In Allina Health Services v. Sebelius, 746 F.3d 1102, 1105 (D.C. Cir. 2014)

(“Allina I”), the D.C. Circuit affirmed this Court’s decision declaring invalid and vacating a

procedurally invalid rule, adopted in 2004, which provided that the Part C days (the number of

inpatient days associated with patients enrolled in Medicare Part C) should be included in the

Medicare Part A/SSI fraction and excluded from the numerator of the Medicaid fraction. Id. at

1111. Although five years have passed since the Allina I decision, the Secretary continues to

apply the Part C days policy adopted in the now-vacated 2004 rule.

       4.      In a separate action brought by a group of hospitals that were plaintiffs in Allina I,

the Supreme Court affirmed the D.C. Circuit’s decision holding that the Secretary’s continued

application after Allina I of the Part C days policy adopted in the 2004 rule was a procedurally

invalid “change” because the Medicare Act required the Secretary to engage in notice and




                                                 2
              Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 3 of 18



comment rulemaking. Azar v. Allina Health Services, 587 U.S. ____, 139 S. Ct. 1804 (2019)

(“Allina II”).

        5.       The continued application of the 2004 rule and the Part C policy adopted in that

rule is not only procedurally invalid, as the D.C. Circuit and the Supreme Court have ruled in

separate cases but is substantively invalid as well. The Part C policy adopted in the 2004 rule

change fails any test of reasoned decision-making and is inconsistent with congressional intent.

The plaintiff hospitals, therefore, seek an order declaring invalid and enjoining the Secretary

from applying any policy treating Part C days as Part A days for purposes of calculating

Medicare DSH payments for the periods at issue and directing the Secretary to calculate the

plaintiff hospitals’ DSH payments by excluding Part C days from the Medicare Part A/SSI

fraction and including the Medicaid-eligible portion of those days in the numerator of the

Medicaid fraction.

                                  JURISDICTION AND VENUE

        6.       This action arises under the Medicare Act, Title XVIII of the Social Security Act,

42 U.S.C. § 1395 et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C. § 551 et seq.

        7.       Jurisdiction is proper under 42 U.S.C. § 1395oo(f)(l).

        8.       Venue is proper in this judicial district under 42 U.S.C. § 1395oo(f)(l).

                                              PARTIES

        9.       Plaintiff Massachusetts General Hospital is an acute care hospital located at 55

Fruit Street, Boston, MA 02114.

        10.      Plaintiff Brigham & Women’s Hospital is an acute care hospital located at 75

Francis Street, Boston, MA 02115.

        11.      Plaintiff Faulkner Hospital is an acute care hospital located at 1153 Centre Street,

Boston, MA 02130.


                                                   3
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 4 of 18



       12.     Plaintiff North Shore Medical Center is an acute care hospital located at 81

Highland Avenue, Salem, MA 01970.

       13.     The defendant is Alex M. Azar, in his official capacity as the Secretary of the

United States Department of Health and Human Services (“Secretary”), the federal agency that

administers the Medicare program. References to the Secretary herein are meant to refer to him,

to his subordinates, and to his official predecessors or successors as the context requires.

       14.     The Centers for Medicare & Medicaid Services (“CMS”) is the component of the

Secretary’s agency with responsibility for day-to-day operation and administration of the

Medicare program. CMS was formerly known as the Health Care Financing Administration.

References to CMS herein are meant to refer to the agency and its predecessors.

                       LEGAL AND REGULATORY BACKGROUND

       Medicare DSH Payment

       15.     Part A of the Medicare Act covers “inpatient hospital services.” 42 U.S.C.

§ 1395d(a)(l). Since 1983, the Medicare program has paid most hospitals for the operating costs

of inpatient hospital services under the prospective payment system (“PPS”). 42 U.S.C.

§ 1395ww(d); 42 C.F.R. Part 412. Under the PPS, Medicare pays predetermined, standardized

amounts per discharge, subject to certain payment adjustments. Id. One of the PPS payment

adjustments is the DSH payment. See 42 U.S.C. § 1395ww(d)(5)(F); 42 C.F.R. § 412.106.

       16.     A hospital that serves a disproportionate share of low-income patients is entitled

to an upward percentage adjustment to the standard PPS rates per discharge. See 42 U.S.C.

§ 1395ww(d)(5)(F); see also 42 C.F.R. § 412.106. A hospital may qualify for a DSH adjustment

based on its “disproportionate patient percentage.” See 42 U.S.C. §§ 1395ww(d)(5)(F)(i)(I) and

(d)(5)(F)(v); 42 C.F.R. § 412.106(c)(1). The disproportionate patient percentage determines both




                                                  4
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 5 of 18



a hospital’s qualification for the DSH payment and the amount of the payment. See 42 U.S.C. §§

1395ww(d)(5)(F)(iv) and (vii)-(xiii); 42 C.F.R. § 412.106(d).

       17.     The disproportionate patient percentage is defined as the sum of two fractions

expressed as percentages. 42 U.S.C. § 1395ww(d)(5)(F)(vi). The first fraction that is used to

compute the DSH payment is commonly known as the “Medicaid fraction.” The statute defines

the Medicaid fraction as:

               the fraction (expressed as a percentage), the numerator of which is
               the number of the hospital’s patient days for such period which
               consist of patients who (for such days) were eligible for medical
               assistance under a State plan approved under [the Medicaid statute,
               title XIX of the Social Security Act], but who were not entitled to
               benefits under part A of [the Medicare statute, title XVIII of the
               Social Security Act], and the denominator of which is the total
               number of the hospital’s patient days for such period.

42 U.S.C. § 1395ww(d)(5)(F)(vi)(II) (emphasis added). As reflected in the italicized language

above, the numerator of the Medicaid fraction consists of days for patients who were both

eligible for medical assistance under the Medicaid statute and “not entitled to benefits under part

A” of the Medicare statute.

       18.     The other fraction that is used to compute the DSH payment is the “Medicare/SSI

fraction” or “SSI fraction.” The statute defines this fraction as:

               the fraction (expressed as a percentage), the numerator of which is
               the number of such hospital’s patient days for such period which
               were made up of patients who (for such days) were entitled to
               benefits under part A of [the Medicare statute] and were entitled to
               supplemental security income benefits (excluding any State
               supplementation) . . . , and the denominator of which is the number
               of such hospital’s patient days for such fiscal year which were
               made up of patients who (for such days) were entitled to benefits
               under part A of [the Medicare statute]...

42 U.S.C. § 1395ww(d)(5)(F)(vi)(I) (emphasis added). As the italicized language indicates, the

Medicare/SSI fraction consists solely of days for patients who were “entitled to benefits under



                                                  5
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 6 of 18



part A” of Medicare. The denominator includes all Medicare Part A days, whereas the

numerator includes only those Part A days for patients who are also entitled to Supplemental

Security Income (“SSI”) benefits under title XVI of the Social Security Act. The Medicare Part

A/SSI fraction is computed for each federal fiscal year by CMS, and must be used to compute a

hospital’s DSH payment for the cost reporting period beginning in the federal fiscal year. 42

C.F.R. §§ 412.106(b)(2)-(3).

       Medicare Part C

       19.     Section 4001 of the Balanced Budget Act of 1997, Pub. Law No. 105-33, added a

new Part C to the Medicare statute to establish a Medicare program that was originally called the

Medicare+Choice program and is now called Medicare Advantage. A Medicare beneficiary can

elect to receive Medicare benefits either through the original fee-for-service program under

Medicare Parts A and B, or through enrollment in a Medicare Advantage plan under Medicare

Part C. 42 U.S.C. § 1395w-21(a)(1); 42 C.F.R. § 422.50; see also 63 Fed. Reg. 34,968, 34,968

(June 26, 1998) (“Under section 1851(a)(1), every individual entitled to Medicare Part A and

enrolled under Part B ... may elect to receive benefits through either the existing Medicare fee-

for-service program or a Part C M+C plan.”) (emphasis added).

       20.     Prior to the 2004 rulemaking, in which the agency attempted to adopt a new

policy on the treatment of Part C days in the Medicare DSH payment calculation, “the Secretary

treated Part C patients as not entitled to benefits under Part A.” Allina I, 746 F.3d at 1106. The

pre-2004 regulation limited the Medicare/SSI fraction to Medicare patient days that were

covered, or paid, by Medicare Part A and included other Medicare patient days (not covered

under Part A) in the numerator of the Medicaid fraction to the extent that those patients were also

eligible for Medicaid. See 42 C.F.R. § 412.106(b)(2)(i) (2003); see also 42 C.F.R. § 409.3

(defining “covered” as services for which payment is authorized).


                                                 6
               Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 7 of 18



       21.      As the Secretary explained when he adopted it, the pre-2004 regulation mandated

that only “covered Medicare Part A inpatient days” be included in the Medicare/SSI fraction. 51

Fed. Reg. 16,772, 16,788 (May 6, 1986); see also 51 Fed. Reg. 31,454, 31,460-61 (Sept. 3, 1986)

(stating that limiting the Medicaid fraction to days where “the Medicaid program is the primary

payor” was “consistent with” the Medicare/SSI fraction being limited to “covered days”);

Catholic Health Initiatives-Iowa Corp. v. Sebelius, 718 F.3d 914, 921 n.5 (D.C. Cir. 2013)

(noting that the pre-2004 regulation unambiguously limited the Part A/SSI fraction to “covered

Medicare Part A inpatient days”). Further, written guidance issued prior to 2004 repeatedly

expressed the Secretary’s policy that Part C days were to be excluded from the Medicare/SSI

fraction. See, e.g., Northeast Hosp. Corp. v. Sebelius, 657 F.3d 1, 15 (D.C. Cir. 2011) (describing

written guidance).

       22.      In a 2003 proposed rule, the Secretary proposed “to clarify” his long-held position

that “once a beneficiary elects Medicare Part C, those patient days attributable to the beneficiary

should not be included in the Medicare fraction of the DSH patient percentage.” 68 Fed. Reg.

27,154, 27,208 (May 19, 2003). The agency explained that “[t]hese days should be included in

the count of total patient days in the Medicaid fraction (the denominator), and the patient’s days

for a [Part C] beneficiary who is also eligible for Medicaid would be included in the numerator

of the Medicaid fraction.” Id. The Secretary explained that “once a beneficiary has elected to

join a Medicare Advantage plan, that beneficiary’s benefits are no longer administered under

Part A.” Id.

       23.      In the preamble to a final rule adopted in 2004, however, the Secretary reversed

course and “abruptly announced a change in policy.” Allina Health Servs. v. Sebelius, 904 F.

Supp. 2d 75, 78 (D.D.C. 2012), aff’d, 746 F.3d at 1107-10. That 2004 rule announced that the




                                                 7
              Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 8 of 18



Secretary would “adopt a policy” to include Part C days in the Medicare/SSI fraction and

exclude them from the Medicaid fraction effective October 1, 2004. 69 Fed. Reg. 48,916, 49,099

(Aug. 11, 2004); see also Northeast Hosp., 657 F.3d at 16 (“[I]n the 2004 rulemaking [the

Secretary] announced that she was ‘adopting a policy’ of counting [Part C] days in the Medicare

fraction”).

       24.     In the 2004 final rule, the Secretary amended the regulation text by deleting the

word “covered.” 69 Fed. Reg. at 49,246. When CMS initially transmitted the Medicare/SSI

fractions for federal fiscal years 2005 and 2006, however, those fractions continued to exclude

Part C days. See CMS Pub. 100-04, Transmittal 1091 (Oct. 27, 2006), reprinted in MEDICARE &

MEDICAID GUIDE (CCH) ¶ 156,277 (transmitting federal fiscal year 2005 Medicare/SSI fractions

and specifying that the fractions include only “covered Medicare days,” and referring to the ratio

of SSI days and “covered Medicare days” as “the ratio of Medicare Part A patient days

attributable to SSI recipients”); CMS Pub. 100-04, Transmittal 1396 (Dec. 14, 2007), reprinted

in id. ¶ 156,930 (same for federal fiscal year 2006 fractions).

       25.     In July 2007, CMS issued a revision to a Medicare program manual, with a

“purported ‘effective date’ of October 1, 2006,” that permitted hospitals to submit the data

necessary to implement the new policy regarding Part C days. Allina Health Servs., 904 F. Supp.

2d at 82. Thereafter, in August 2007, the Secretary further amended the text of the DSH

regulation governing Part C days without affording hospitals prior notice or opportunity for

comment. 72 Fed. Reg. 47,130, 47,384 (Aug. 22, 2007).

       26.     Following the amendments in 2004 and 2007, the regulation provided that the

Part A/SSI fraction includes all patient days (not just “covered” days) for “patients entitled to

Medicare Part A (or Medicare Advantage (Part C)).” Id. at 47,411 (amending §§




                                                  8
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 9 of 18



412.106(b)(2)(i)(B) and (iii)(B)) (emphasis added). The amendment of the regulation was made

effective October 1, 2007, the beginning of federal fiscal year 2008. Id. at 47,130; see also Allina

Health Servs., 904 F. Supp. 2d at 82.

       27.     In 2010, the Secretary further amended the DSH regulation, changing the word

“or” to “including.” 75 Fed. Reg. 50,042, 50,285-86, 50,414 (Aug. 16, 2010). The district court

in Allina I noted that this further change was made “in an apparent attempt to bolster” the

Secretary’s litigation position. See 904 F. Supp. 2d at 82 n.5.

       The Allina I Litigation

       28.     In Allina I, a group of hospitals challenged the applicability of the 2004 rule on

the treatment of Part C days in the DSH payment calculation, contending, among other things,

that the abrupt reversal in policy did not meet notice and comment requirements and was not the

product of reasoned decision making because the agency failed to acknowledge or explain its

departure from past policy.

       29.     This Court agreed and held that the policy announced in the 2004 final rule

regarding Part C days was not the logical outgrowth of the 2003 proposed rule. 904 F. Supp. 2d

at 89-92. This Court also held that the “cursory explanation in the 2004 Final Rule failed to meet

the requirements of the APA” because “the Secretary[] fail[ed] to acknowledge her ‘about-

face,’” and “her reasoning for the change was brief and unconvincing.” Id. at 93 (quoting

Northeast Hosp., 657 F.3d at 15). Accordingly, this Court concluded that “[t]he portion of the

2004 Final Rule ... that announced the Secretary’s interpretation of the Medicare

Disproportionate Share Hospital Fraction, as codified in 2007 at 42 C.F.R. § 412.106(b)(2) and

as further modified in 2010, will be vacated, and the case will be remanded to the Secretary for

further action consistent with this Opinion.” Id. at 95.




                                                 9
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 10 of 18



       30.     While the Secretary’s appeal from this Court’s decision in Allina I was pending

before the Court of Appeals, the agency engaged in a new rulemaking on the treatment of Part C

days effective only prospectively, beginning October 1, 2013. In that rulemaking, the agency

“proposed to readopt the policy of counting the days of patients enrolled in [Part C] plans in the

Medicare fraction” “in an abundance of caution.” 78 Fed. Reg. 50,496, 50,615 (Aug. 19, 2013).

Accordingly, effective as of October 1, 2013, the rule governing the DSH calculation is the same

as the 2004 rule had been. See id. at 50,619 (rule “readopt[ion]” applies to “FY 2014 and

subsequent years” only).

       31.     On April 1, 2014, the D.C. Circuit affirmed this Court’s Allina I decision on the

merits, “agree[ing] with the district court that the Secretary’s final rule was not a logical

outgrowth of the proposed rule.” 746 F.3d at 1109. Because this procedural failure was a

sufficient basis to vacate the rule, the D.C. Circuit did not reach the arbitrariness of the

Secretary’s explanation. Id. at 1111.

       32.     With respect to remedy, the D.C. Circuit held that this Court “correctly

concluded that vacatur was warranted.” Id. The Court of Appeals reversed, however, a Part of

this Court’s order that required “the Secretary to recalculate the hospitals’ reimbursements

‘without using the interpretation set forth in the 2004 Final Rule.’” Id. (quoting the Post-

Judgment Order). The Court of Appeals instead remanded, noting that the “question whether

the Secretary could reach the same result” on remand as would have applied under the vacated

rule “was not before the district court” and therefore this Court should have simply “remand[ed]

after identifying the error.” Id. at 1111.

       33.     The D.C. Circuit’s mandate issued on May 28, 2014. The time for filing a petition

for certiorari expired on June 30, 2014, and the Secretary declined to seek Supreme Court




                                                  10
              Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 11 of 18



review. In early December 2015, the Secretary issued a remand decision in Allina I once again

concluding that Part C days should be counted in the 2007 Medicare Part A/SSI fractions for the

cost years at issue in that case. The plaintiffs in Allina I filed a complaint with this court

challenging the remand decision, which is still pending. Allina Health Sys. v. Burwell, No. 16-cv-

150 (D.D.C. filed Jan. 29, 2016) (“Allina III”).

        The Allina II Litigation

        34.     In mid-June 2014, the agency published Part A/SSI fractions for Federal fiscal

year 2012, including Part C days for all hospitals in the country. The agency provided no

explanation at all for its decision to include Part C days in the Part A/SSI fractions for fiscal year

2012, but instead issued those fractions just as it had for prior years, either applying the 2004

rule as if the vacatur of that rule in Allina I never happened, or issuing a new rule without notice-

and-comment rulemaking.

        35.     Certain plaintiff hospitals in the Allina I litigation filed a separate action in this

court challenging the 2014 determination. The Secretary moved to dismiss the action, asserting

that his Board incorrectly granted expedited judicial review in that case, but this court rejected

that motion. This court then granted the Secretary’s motion for summary judgment. Allina

Health Servs. v. Burwell, 201 F. Supp. 3d 94 (D.D.C. 2016), which the hospitals appealed to the

Court of Appeals in Allina II.

        36.     The Court of Appeals issued its decision in Allina II, agreeing with the hospitals

that the Secretary “violated the Medicare Act by failing to provide for notice and comment”

before readopting the 2004 policy. Allina II, 863 F.3d at 942. The Court of Appeals

concluded that the Medicare Act, 42 U.S.C. § 1395hh(a)(2), required rulemaking for any “(1)

‘rule, requirement, or other statement of policy’ that (2) ‘establishes or changes’ (3) a

‘substantive legal standard’ that (4) governs ‘payment for services,” and that the Secretary’s


                                                   11
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 12 of 18



issuance of the fiscal year 2012 Part A/SSI fractions including Part C days satisfied each of

these factors. Id. The Court also found that the Secretary violated another provision of the

Medicare Act, 42 U.S.C. § 1395hh(a)(4), which provides that “if a regulation includes ‘a

provision that is not a logical outgrowth of a previously published notice of proposed

rulemaking,’ that provision may not become legally operative until it has gone through notice-

and-comment rulemaking.” Id. at 945.

       37.     The Secretary appealed the Court of Appeals’ decision to the Supreme Court,

which issued its decision on June 3, 2019. The Supreme Court affirmed the decision of the

Court of Appeals, holding that the Secretary’s 2014 posting constituted a “statement of policy”

that changed a “substantive legal standard” and thus was required to go through notice and

comment.

       Review of Medicare Payment Determinations

       38.     After the close of each fiscal year, a hospital is required to file a “cost report” with

a Medicare Administrative Contractor designated by the Secretary. 42 C.F.R. §§ 413.20, 413.24.

       39.     The Medicare Administrative Contractor analyzes a hospital’s cost report and

issues a final determination (known as a Notice of Program Reimbursement or NPR) as to the

amount of Medicare program reimbursement due the hospital for services furnished to Medicare

patients during the fiscal year covered by the cost report. See 42 C.F.R. § 405.1803; see also In

re Medicare Reimbursement Litig., 309 F. Supp. 2d 89, 92 (D.D.C. 2004), aff’d, 414 F.3d 7

(D.C. Cir. 2005).

       40.     A hospital may appeal a Medicare Administrative Contractor’s final

determination as to the total amount of Medicare program reimbursement due the hospital for the




                                                  12
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 13 of 18



fiscal year covered by a cost report to the Secretary’s Provider Reimbursement Review Board

(“Board”). See 42 U.S.C. § 1395oo(a)(1)(A); 42 C.F.R. §§ 405.1835–405.1877.

       41.     Congress recognized that a hospital’s right to challenge a Medicare payment

policy should not be delayed indefinitely because a Medicare contractor fails to issue an NPR

timely. Accordingly, pursuant to 42 U.S.C. §§ 1395oo(a)(1)(B) and (C), a hospital may also

request a hearing from the Board when its Medicare contractor has failed to issue a final

determination for its perfected cost report within 12 months of the date of receipt of a cost report

by the Medicare contractor.

       42.     The Medicare statute authorizes the Board to determine that it is without authority

to decide the question of law or regulations relevant to a matter in controversy in an appeal

before the Board and grant the right to expedited judicial review. 42 U.S.C. § 1395oo(f)(1).

Pursuant to the Secretary’s regulations, the Board is bound by agency rules and rulings, like the

2004 rule at issue. 42 C.F.R. § 405.1867. If the Board determines that expedited judicial review

is appropriate, then the hospital may commence a civil action in this Court within 60 days of the

date on which the hospital receives notification of the Board’s determination. Id.

                              FACTS SPECIFIC TO THIS CASE

       43.     The plaintiff hospitals filed a cost report or amended cost report with its

designated Medicare Administrative Contractor, and later timely filed appeals following the

receipt of their final determinations from the Medicare Administrative Contractor, pursuant to 42

U.S.C. § 1395oo(a)(1)(A) for fiscal year 2006.

       44.     The plaintiff hospitals appealed the treatment of Medicare Part C days in the

Medicare DSH calculation to the Secretary’s Board. In their appeal, the hospitals challenged the

agency’s continuing policy of including Part C days in the Medicare Part A/SSI fractions and

excluding those days from the numerator of the Medicaid fractions for the periods at issue.


                                                 13
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 14 of 18



       45.      The plaintiff hospitals’ appeal was timely filed with the Secretary’s Board. The

Board assigned the appeal case number 13-1921GC. In a letter submitted on May 28, 2019, the

plaintiff hospitals requested that the Board grant expedited judicial review with respect to the

DSH Part C days issue pending in their appeal.

       46.      By letter dated June 20, 2019, the Board granted the hospitals’ request for

expedited judicial review, finding that the Secretary has not acquiesced in the decision in Allina

I, that the Board was bound by the terms of the DSH regulation regarding the treatment of Part C

days, as amended in the 2004 rule, 42 C.F.R. § 412.106(b)(2)(i)(B) and (b)(2)(iii)(B), and that

the Board therefore was without authority to decide the validity of the DSH Part C policy

adopted in the 2004 rule. See Exhibit A.

       47.      By the filing of this Complaint, the plaintiff hospitals have timely commenced

this action for expedited judicial review under 42 U.S.C. § 1395oo(f)(1).

                                  ASSIGNMENT OF ERRORS

       48.      The Medicare statute provides for judicial review of the question presented here

“pursuant to the applicable provisions under chapter 7 of title 5,” i.e., the APA. 42 U.S.C. §

1395oo(f)(l).

       49.      The applicable provisions of the APA provide that the “reviewing court shall . . .

hold unlawful and set aside agency action . . . found to be . . . (A) arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law; . . .(C) in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right; (D) without observance of procedure required

by law; [or] (E) unsupported by substantial evidence[.]” 5 U.S.C. § 706(2).




                                                  14
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 15 of 18



       50.     The Secretary’s calculation of the plaintiff hospitals’ DSH payments is

procedurally invalid under the Medicare Act, 42 U.S.C. § 1395hh, and the APA, 5 U.S.C. § 553,

including for the reasons described below.

       51.     The Secretary’s interpretation including Part C days in the Medicare/SSI fraction

and excluding those days from the numerator of the Medicaid fraction is procedurally invalid

under the Medicare Act, 42 U.S.C. § 1395hh. The Medicare Act requires notice and comment

rulemaking for a “rule,” a “requirement” or a “statement of policy” that “establishes or changes a

substantive legal standard governing ... the payment for services.” 42 U.S.C. § 1395hh(a)(2). See

Allina II, 863 F.3d at 942 (finding that Secretary “violated” the rulemaking provisions of the

Medicare Act under 42 U.S.C. § 1395hh(a)(2) by failing to provide for notice and comment).

       52.     Further, the Medicare Act provides that if a final rule is not a logical outgrowth of

a proposed rule, then it “shall not take effect” until there is further opportunity for comment and

publication again as a final rule. 42 U.S.C. § 1395hh(a)(4); Allina II, 863 F.3d at 945 (the

Secretary violated 42 U.S.C. § 1395hh(a)(4) by not providing a “further opportunity for public

comment and a publication of the [2004] provision again in a final regulation” before reimposing

the 2004 rule vacated for a logical outgrowth failure) (internal quotation omitted). This Court has

already ruled, and the Court of Appeals has affirmed this Court’s ruling, that the 2004 rule was

not a logical outgrowth of the proposed rule.

       53.     The Secretary’s interpretation including Part C days in the Medicare/SSI fraction

and excluding those days from the numerator of the Medicaid fraction is also invalid under the

APA. Under established circuit precedent applying the APA, “[u]nless and until [an agency]

amends or repeals a valid legislative rule or regulation, [the] agency is bound by such a rule or

regulation,” Am. Fed’n of Gov’t Emps. v. Fed. Lab. Rels. Auth. , 777 F.2d 751, 759 (D.C. Cir.




                                                 15
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 16 of 18



1985). The pre-2004 regulation, which was restored by the Court’s vacatur in Allina I, dictates

the exclusion of Part C days from the number of Part-A-entitled days in the Medicare DSH

calculation. That pre-2004 regulation specifies that the Part A/SSI fraction includes only

“covered” patient days, see 42 C.F.R. §§ 412.106(b)(2)(i) (2003), meaning days paid under Part

A. Id. § 409.3; see also Catholic Health Initiatives Iowa Corp., 718 F.3d at 921 n.5. Part C

day are not covered by Part A because payment by private Part C Medicare Advantage plans for

services furnished to their Part C patients is not payment by Part A. See 42 U.S.C. § 1395w-

21(a)(1); Northeast Hosp. Corp. v. Sebelius, 657 F.3d at 6.

       54.     The Secretary cannot effectively amend the pre-2004 reinstated legislative rule

except through notice and comment rulemaking. What an agency does through notice and

comment can only be undone by notice and comment. See Nat’l Fam. Plan. & Reprod. Health

Ass’n, Inc. v. Sullivan, 979 F.2d 227, 241 (D.C. Cir. 1992) (“Once a regulation is adopted by

notice-and-comment rulemaking . . . its text may be changed only in that fashion.”) (quoting

Homemakers N. Shore, Inc. v. Bowen, 832 F.2d 408, 413 (7th Cir. 1987)).

       55.     In addition, the Secretary’s interpretation including Part C days in the

Medicare/SSI fraction and excluding those days from the Medicaid fraction is substantively

invalid because the agency did not “consider the matter in a detailed and reasoned fashion” in

adopting the 2004 rule (or otherwise) and the Part C days policy adopted in that rule is not

“consistent with the underlying statutory scheme in a substantive sense.” ITT Indus., Inc. v.

NLRB, 251 F.3d 995, 1004 (D.C. Cir. 2001). Further, the Secretary has not acknowledged that

the policy adopted in the 2004 rule departed from the pre-existing rule and practice regarding the

treatment of Part C days in the DSH payment and has not explained any good reason for that

change. See FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). Likewise, the



                                                16
             Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 17 of 18



Secretary has never acknowledged the enormous adverse financial impact on hospitals of the

2004 policy change, nor has the Secretary ever explained why the policy change is appropriate

despite that adverse impact on the nation’s safety-net hospitals, like the plaintiff hospitals, that

shoulder the financial burden of treating a disproportionate share of low-income patients.

       56.     The Secretary’s interpretation treating Part C days as Part A-entitled days is also

contrary to the intent of Congress in enacting the DSH statute and fails the reasonableness test

under Chevron step two. See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc ., 467

U.S. 837 (1984). The policy “conflict[s] with the policy judgments that undergird the statutory

scheme.” Health Ins. Ass’n of Am., Inc. v. Shalala , 23 F.3d 412, 416 (D.C. Cir. 1994), and is

impermissible, see Goldstein v. SEC, 451 F.3d 873, 883 (D.C. Cir. 2006) (rejecting policy under

Chevron step two where it was not “rational when viewed in light of the policy goals underlying

the” applicable statute).

                                     REQUEST FOR RELIEF

       52.     The plaintiff hospitals request an Order:

               a.      declaring invalid and setting aside the Secretary’s final determinations

including Part C days in the Medicare/SSI fraction and excluding Part C days from the

numerator of the Medicaid fraction used to calculate the Medicare DSH calculations for the cost

reporting periods at issue;

               b.      declaring invalid and enjoining the Secretary from applying any policy of

including Part C days in the Medicare/SSI fraction and excluding Part C patient days from the

numerator of the Medicaid fraction for purposes of calculating the plaintiff hospitals’ Medicare

DSH payments in any future payment determinations for periods on or after October 1, 2004;




                                                  17
            Case 1:19-cv-02201 Document 1 Filed 07/24/19 Page 18 of 18




                c.         directing the Secretary to calculate the plaintiff hospitals’ DSH payments

consistent with that Order and to make prompt payment of any additional amounts due the

plaintiff hospitals, plus interest calculated in accordance with 42 U.S.C. § 1395oo(f)(2);

                d.         requiring the Secretary to pay legal fees and cost of suit incurred by the

plaintiff hospitals; and

                e.         providing such other relief as the Court may consider appropriate.


Dated: July 24, 2019                              Respectfully submitted,


                                                         /s/ William F. Coffield
                                                  William F. Coffield (D.C. Bar No. 431126)
                                                  BERLINER CORCORAN & ROWE LLP
                                                  1101 Seventeenth Street, NW
                                                  Washington, D.C. 20036
                                                  Tel: 202-293-5555
                                                  Fax: 202-293-9035
                                                  wcoffield@bcr-dc.com

                                                  Counsel for Plaintiffs




                                                    18
